               Case 5:20-cv-03556-BLF Document 19 Filed 06/23/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
12
     GRAND ATLAS TOURS, et al.,                 )   Case No. 5:20-cv-03556-BLF
13                                              )
     individually and on behalf of all others
                                                )   STIPULATION REGARDING
14   similarly situated,                        )   DEFENDANTS’ DEADLINE TO RESPOND
                                                )   TO THE COMPLAINT
15                Plaintiffs,                   )
          v.                                    )
16                                              )
                                                )
17   GOOGLE LLC and ALPHABET INC.,              )
                                                )
18                Defendants.                   )
                                                )
19                                              )
                                                )
20                                              )
21
22
23
24
25
26
27
28

           STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                    COMPLAINT
                              CASE NO. 5:20-cv-03556-BLF
                Case 5:20-cv-03556-BLF Document 19 Filed 06/23/20 Page 2 of 3




 1            Pursuant to Civil Local Rule 6-1(a), plaintiffs Grand Atlas Tours, Surefreight Global LCC DBA
 2   Prana Pets, and Hanson Law Firm, PC (“Plaintiffs”) and defendants Google LLC and Alphabet Inc.
 3   (“Defendants”), stipulate as follows:
 4            WHEREAS, Plaintiffs served Defendants with the complaint on June 3, 2020, and Defendants’
 5   deadline to answer or otherwise respond to the complaint is June 24, 2020;
 6            WHEREAS, a similar and overlapping class action complaint was filed on June 22, 2020,
 7   encaptioned Devaney v. Google LLC, Case No. 5:20-cv-04130 (N.D. Cal.), and the parties expect that
 8   this case will be assigned to this Court as a related case;
 9            WHEREAS, Defendants request an extension of time to respond to the complaint so that
10   Defendants may meet and confer with Plaintiffs in both actions regarding the process for the filing of a
11   consolidated amended class action complaint which would obviate the need for Defendants to respond to
12   the complaint in this action. Plaintiffs do not object to Defendants’ request;
13            WHEREAS, there have been no other requests for extensions of time;
14            WHEREAS, the extension will not alter the date of any event or deadline already fixed by Court
15   order;
16            NOW THEREFORE, pursuant to Local Rule 6-1(a), the parties through their respective counsel
17   hereby stipulate as follows:
18            (1)    The deadline for Defendants to answer or otherwise respond to the complaint is extended
19                   to August 14, 2020; and
20            (2)    In the event Defendants answer or otherwise respond to any proposed class action
21                   complaint that shares a common nucleus of operative facts and law with Plaintiffs’
22                   complaint in this or any other Court before August 14, 2020, Defendants shall
23                   simultaneously answer or respond to Plaintiffs’ complaint in this action.
24            IT IS SO STIPULATED.
25
26
27
28
                                              1
               STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                        COMPLAINT
                                  CASE NO. 5:20-cv-03556-BLF
                 Case 5:20-cv-03556-BLF Document 19 Filed 06/23/20 Page 3 of 3




 1
 2   Dated: June 23, 2020                                 Respectfully submitted,
 3
 4    By:       /s/ Dena C. Sharp
                                                            By: /s/ John E. Schmidtlein
 5    Dena C. Sharp (State Bar No. 245869)                  John E. Schmidtlein (State Bar No. 163520)
      Jordan Elias (State Bar No. 228731)                   WILLIAMS & CONNOLLY LLP
 6    Adam E. Polk (State Bar No. 273000)                   725 12th Street, N.W.
      Scott Grzenczyk (State Bar No. 279309)                Washington, D.C. 20005
 7
      GIRARD SHARP LLP                                      Tel: (202) 434-5000
 8    601 California Street, Suite 1400                     Fax: (202) 434-5029
      San Francisco, CA 94108                               jschmidtlein@wc.com
 9    Tel: (415) 981-4800
      Fax: (415) 981-4846                                   Attorneys for Defendants Google LLC and
10
      dsharp@girardsharp.com                                Alphabet Inc.
11    jelias@girardsharp.com
      apolk@girardsharp.com
12    scottg@girardsharp.com
13
      Attorneys for Plaintiffs Grand Atlas Tours,
14    Surefreight Global LCC DBA Prana Pets, and
      Hanson Law Firm, PC
15
16
17
18
19
                                                  ATTESTATION
20
               I, John E. Schmidtlein, am the ECF User whose ID and password are being used to file this
21
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this
22
     filing.
23
                                                          /s/ John E. Schmidtlein
24
25
26
27
28
                                               2
                STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE
                                         COMPLAINT
                                   CASE NO. 5:20-cv-03556-BLF
